467 F.2d 202
Mrs. Agnes Cotton TURNER and Mrs. Alene Moore, Individuallyand on behalf of all other persons similarlysituated, Plaintiffs-Appellants,v.COLONIAL FINANCE CORPORATION et al., Defendants-Appellees.
No. 71-2292.
United States Court of Appeals,Fifth Circuit.
Sept. 5, 1972.

Danny E. Cupit, Community Legal Services, Barry H. Powell, John L. Maxey, II, Jackson, Miss., for plaintiffs-appellants.
James E. Rankin, Federal Litigation Div., William A. Allain, Asst. Atty. Gen., Paul G. Alexander, Jackson, Miss., P. Roger Googe, Jr., Jackson, Miss., for defendants-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal involves the constitutionality of a Mississippi replevin statute that did not provide for notice and a hearing before seizure of the debtor-possessor's property.  The case is controlled by two significant decisions of the United States Supreme Court: Lynch v. Household Finance Corporation, 1972, 405 U.S. 538, 92 S.Ct. 1113, 31 L.Ed.2d 424 and Fuentes v. Shevin, 1972, 407 U.S. 67, 92 S.Ct. 1983, 32 L.Ed.2d 556.  The appellants' motion for a summary reversal is hereby granted.  The case is remanded to the district court, sitting as a single judge, to conduct a hearing and render judgment consistent with the Supreme Court's decision in Lynch and Fuentes.